DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9-10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Arimoto (US Pub No. 2014/0020752) and Funcell (US Pub No. 2011/0260733)
Regarding Claim 1, Terakawa et al. teaches a method of manufacturing a solar cell [Fig. 3, 0060-0061, 0009, 0063-0064] comprising: providing a monocrystalline silicon wafer [12, Fig. 3, 0056] having a front surface, a rear surface and a thickness between the front and rear surfaces [Fig. 3]; 
Terakawa et al. silent on the forming trenches in the front surface of the silicon wafer, each trench having a depth, a length, a width, and walls, the depth of each trench not greater than the thickness of the silicon wafer;
Arimoto et al. teaches a monocrystalline substrate for a solar cell which is textured resulting in increase amount of light absorption [0036]. The texture shown in figure 2, is being interpreted as the trenches.
Since Terekawa et al. teaches the use of a monocrystalline substrate and enhancing photoelectric conversion efficiency [0008], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the monocrystalline silicon substrate 12 of Terakawa et al. with the textured surface of Arimoto et al. in order to increase the amount of light absorption [0036].
Within the combination above, modified Terakawa et al. teaches depositing a first amorphous silicon layer [21 and 22, Fig. 3, 0060-0062] on the front surface of the silicon wafer [11, Fig. 3, 0060-0062]; depositing a second amorphous silicon layer [23 and 24, Fig. 3, 0060-0062] on the rear surface of the silicon wafer [11, Fig. 3, 0060-0062]; depositing a first transparent conductive oxide (TCO) [12, Fig. 3, 0060, 0068] onto the first amorphous silicon layer [21 and 22, Fig. 3, 0060-0062] forming a front TCO layer and into the trenches formed in the silicon wafer such that the first TCO coats and passivates the walls of each trench [Fig. 3, the front TCO is cover the trenches meeting the limitations of the claim]; depositing a second TCO [16, Fig. 3, 0060, 0068] onto the second amorphous silicon layer [23 and 24, Fig. 3, 0060-0062] forming a rear TCO layer [Fig. 3]; forming conductive grid lines [14 and 18, Fig. 3, 0057-0058] on the front and rear TCO layers [Fig. 3]; 
Modified Terakawa et al. is silent on after depositing the first TCO into the trenches, dicing the silicon wafer along each trench to form solar cell strips.
Funcell et al. teaches a method of forming solar cell strips comprising a silicon wafer substrate being separated by forming a trench 764 in figure 7E and 7F, results in an extremely smooth and even break, with minimal edge loss effect [0095] and provides improved solar cells [0102].
Since modified Terakawa et al. teaches the use of a conventional silicon substrate, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the cell of modified Terakawa et al. into the stirps as shown by Funcell et al. in order to provide solar cells which are  less costly and easy to handle [0102].
Regarding Claim 2, within the combination above, modified Terakawa et al. teaches wherein the monocrystalline silicon wafer is a n-type monocrystalline silicon wafer [11, Fig. 3, 0056]
Regarding Claim 3, within the combination above, modified Terakawa et al. teaches wherein the first amorphous silicon layer comprises an intrinsic amorphous silicon layer [21, Fig. 3, 0060] and a n+ doped amorphous silicon layer [22, Fig. 3, 0060].
Regarding Claim 4, within the combination above, modified Terakawa et al. teaches the intrinsic amorphous silicon layer 21 with a thickness of 3.5 to 8 nm and the n doped amorphous silicon layer with a thickness of 2 to 8 nm overlapping the claimed wherein the intrinsic amorphous silicon layer and the n+ doped amorphous silicon layer are each about 5 nm thick [0075-0076].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 5, within the combination above, modified Terakawa et al. teaches wherein the second amorphous silicon layer comprises an intrinsic amorphous silicon layer [23, Fig. 3, 0061] and a p+ doped amorphous silicon layer [24, Fig. 3, 0061].
Regarding Claim 9, within the combination above, modified Terakawa et al. teaches wherein dicing the silicon wafer forms more than two solar cell strips [See rejection of claim 1].
Regarding Claim 10, within the combination above, modified Terakawa et al. teaches wherein dicing the silicon wafer is accomplished by mechanical cleaving [Funcell: 0088]
Regarding Claim 17, within the combination above, modified Terakawa et al. teaches wherein the silicon wafer has a length and wherein the length of each trench is substantially the same as the length of the silicon wafer [See rejection of claim 1]
	Regarding Claim 18, within the combination above, modified Terakawa et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Terakawa et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the front TCO layer functions as an antireflection coating.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 19, within the combination above, modified Terakawa et al. teaches wherein each trench has a center line running along the length of each trench and wherein dicing the silicon wafer comprises dicing the silicon wafer substantially along the center line of each trench [See rejection of claim 1]
Regarding Claim 20, within the combination above, modified Terakawa et al. teaches wherein each solar cell strip has passivated edges [Terakawa: Fig. 3, See side area of 12 in figure 3].
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Arimoto (US Pub No. 2014/0020752) and Funcell (US Pub No. 2011/0260733) as applied above in addressing claim 1, in further view of  Konishi (US Pub No. 2014/0238476)
Regarding Claim 6, within the combination above, modified Terakawa et al. is silent on wherein the intrinsic amorphous silicon layer and the p+ doped amorphous silicon layer are each about 5 nm thick.
	Konishi et al. teaches a p type amorphous silicon layer deposited with a thickness of less than 15 nanometers and the intrinsic amorphous silicon layer has a thickness of less than less than 20 nanometers [0024, 0026] on a single crystalline silicon substrate by CVD [0038], 
	Since Terakawa et al. teaches the formation of the amorphous silicon film by CVD [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thickness of the intrinsic amorphous silicon layer and the p+ doped amorphous silicon layer of modified Terakawa et al. with the thickness as shown by Konishi et al. as it is merely the selection of known thicknesses for amorphous silicon films formed by CVD in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Terakawa et al. teaches a p type amorphous silicon layer deposited with a thickness of less than 15 nanometers and the intrinsic amorphous silicon layer has a thickness of less than less than 20 overlapping the claimed 5 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 7, within the combination above, modified Terakawa et al. is silent on wherein the n+ doped amorphous silicon layer is deposited on the first intrinsic amorphous silicon layer at a temperature of about 150 C to about 200 C.
Konishi et al. teaches a method of forming a n type amorphous silicon layer deposited at a temperature of 170 degrees Celsius [0040].
Since modified Terakawa et al. teaches the formation of a n type doped amorphous silicon layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the n+ doped amorphous silicon layer of modified Terakawa et al. with the method of Konishi et al. as disclosed by Konishi et al. as is merely selection of a known deposition temperature for n type amorphous silicon layers and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Arimoto (US Pub No. 2014/0020752) and Funcell (US Pub No. 2011/0260733) as applied above in addressing claim 1, in further view of  Yang (US Pub No. 2012/0180855)
Regarding Claim 8, within the combination above, modified Terakawa et al. is silent on wherein the front TCO layer is about 65 nm thick.
	Yang et al. teaches a transparent electrode layer with a thickness of 50 to 5000 nm [0039-0040, 0042], formed by sputtering [0040].
	Since  modified Terakawa et al. teaches the front electrode is formed by sputtering [0066-0067], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the TCO thickness of modified Terakawa et al with the TCO thickness as taught by Yang et al. as it is merely the selection of known thicknesses for TCOs formed by sputtering in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Terakawa et a. teaches a thickness of 50 to 5000 nm overlapping the claimed 65 nm.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Arimoto (US Pub No. 2014/0020752) and Funcell (US Pub No. 2011/0260733) applied above in addressing claim 1, in further view of  Sasaki (US Pub No. 2012/0126427)
Regarding Claim 11, within the combination above, modified Terakawa et al. is silent on wherein the depth of each trench is about 80 microns to about 150 microns.
Sasaki et al. teaches trench depths of 40  to 80 um and widths of 60 to 80 um [0159].
Since modified Terakawa et al. teaches the formation of a trenches, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the trench width and depth of modified Terakawa et al. with the dimensions as shown by Sasaki et al. as it is merely the selection of a known trench depths and widths in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Terakawa et al. teaches a trench depth of 40 to 80 um overlapping the claimed 80 um to about 150 um.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Regarding Claim 12, within the combination above, modified Terakawa et al. is silent on wherein the width of each trench is about 10 microns to about 100 microns.
Sasaki et al. teaches trench depths of 40 to 80 um and widths of 60 to 80 um [0159].
Since modified Terakawa et al. teaches the formation of a trenches, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the trench width and depth of modified Terakawa et al. with the dimensions as shown by Sasaki et al. as it is merely the selection of a known trench depths and widths in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Terakawa et al. teaches a trench width of 60 to 80 um overlapping the claimed 10 um to about 100 um.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Arimoto (US Pub No. 2014/0020752) and Funcell (US Pat No. 7,910,822) as applied above in addressing claim 1, in further view of  Vu (US Pub No. 2001/0040644)
Regarding Claim 13, within the combination above, modified Terakawa et al. is silent on wherein forming trenches comprises laser wafer scribing.
Vu et al. teaches the formation of teaches wafers being cut by saw, or laser scribing [0052].
Since modified Terakawa et al. teaches the formation of trenches by saw, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the trenches of modified Terakawa et al. by the laser scribing method of Vu et al. as it is merely the selection of known methods for cutting silicon wafers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakawa (US Pub No. 2006/0283499) in view of Arimoto (US Pub No. 2014/0020752) and Funcell (US Pat No. 7,910,822) as applied above in addressing claim 1, in further view of  Briceno (US Pub No. 2013/0284247)
Regarding Claim 16, within the combination above, modified Terakawa et al. is silent on wherein after forming the trenches and before depositing the first intrinsic layer, acid cleaning the silicon wafer.
Briceno et al. teaches acid clean a wafer in order to remove natural oxides formed on the wafer surface [0019].
Since modified Terakawa et al. teaches the formation of a silicon wafer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the wafer of modified Terakawa et al. with the acid cleaning of Briceno et al. in order to remove natural oxides formed on the wafer surface [0019].

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Terakawa (US Pub No. 2006/0283499) in view of Arimoto (US Pub No. 2014/0020752) and Funcell (US Pat No. 7,910,822) are the closest prior art.
Terakawa et al. teaches a method of manufacturing a solar cell [Fig. 3, 0060-0061, 0009, 0063-0064] comprising: providing a monocrystalline silicon wafer [12, Fig. 3, 0056] having a front surface, a rear surface and a thickness between the front and rear surfaces [Fig. 3]; 
Arimoto et al. teaches a monocrystalline substrate for a solar cell which is textured resulting in increase amount of light absorption [0036]. The texture shown in figure 2, is being interpreted as the trenches.
Funcell et al. teaches a method of forming solar cell strips comprising a silicon wafer substrate being separated by forming a trench 764 in figure 7E and 7F, results in an extremely smooth and even break, with minimal edge loss effect [0095] and provides improved solar cells [0102].
	Modified Terakawa et al. teaches the limitations of the claim but does not disclose the limitations of “wherein after forming the trenches and before depositing the first intrinsic layer, texture etching the silicon wafer.” in claim 14
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “wherein after forming the trenches and before depositing the first intrinsic layer, texture etching the silicon wafer.” in claim 14
Therefore; claim 1 is allowed once the claim limitations of claim 14 are incorporated into claim 1.
Claim 15 is also objected since the claime depends on claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726